DETAILED ACTION
Claims 1-15 and 17-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

Claim 1 further recites”… wherein a combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in a downhole tubular within a wellbore in response to the hydrolysis”. Examiner notes that Bowersock teaches the limitation as though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known. At least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a 

Furthermore, the claim amendments dated 10/28/2021 to claim 1, introduces 35 U.S.C. 112 issues in light of the dependent claims linked to claim 1. 

The claims submitted 10/28/2021, have been entered in view of arguments in further search, a new rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

At least claim 2, introduces the limitation reciting “…the combined volume of the one or more expandable members is sufficient to expand radially inwardly to engage the downhole tubular”. The instant application’s specification shows two different variance on the tool (i.e. outward expansion and inward expansion), however, there is no discussion on a tool that has both. Furthermore, it is not clear how the seals of the expandable member(s) of claim 1 would constitute both outward and inward expansion. Due to claim 2 being rejected under 35 U.S.C. 112(b), the corresponding dependent claims 3-14 are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

At least claim 2, introduces the limitation reciting “…the combined volume of the one or more expandable members is sufficient to expand radially inwardly to engage the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein et al. (US Publication 2012/0175134 A1; herein “Robisson”).

In regards to claim 1, Bowersock discloses: An expandable fishing tool (at least 10) for use in a wellbore (at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”), comprising: 
	a mandrel (outermost tubular radially adjacent to at least 20, as shown in at least figure 2); 
	one or more expandable members (at least 20) positioned at least partially along the mandrel (as shown in at least figure 2; at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”); 
	wherein the one or more expandable members configured to expand in response to hydrolysis (at least abstract, paragraphs [0006 & 0011} and claim 6 introduces “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”); and 
	wherein a combined volume of the one or more expandable members is sufficient to expand radially to engage a downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) within a wellbore in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).
	However, Bowersock appears to be silent in regards to: An expandable metal tool;
	one or more expandable members positioned at least partially along an exterior surface of the mandrel;
comprise a metal configured to expand in response to hydrolysis;
	wherein a combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in a downhole tubular within a wellbore.
	Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). Roye discloses: one or more expandable members (at least 14) positioned at least partially along an exterior surface of the mandrel (at least 4; as shown in at least figure 2 in light of the cross hatching);
	wherein a combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in a downhole tubular (at least 2) within a wellbore (at least 1; at least column 2, line 20- column 3, line 21 introduces expanding at least 14 radially outwardly to engage an opening in the downhole tubular, in light of the fluid introduced through 23 therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock to include the teachings of Roye, by (column 1, lines 6-16).
	Furthermore, Bowersock in view of Roye appear to be silent in regards to: An expandable metal tool for use in a wellbore, comprising: 
	wherein the one or more expandable members comprise a metal configured to expand in response to hydrolysis.
	It should be noted that both Bowersock and Roye introduce for the expandable downhole tool disclosed therein to be made of a tangible material to withstand temperatures, pressures within the wellbore environment. 
	Nonetheless, Robisson discloses: An expandable metal tool (at least 801; at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”; at least paragraph [0047-0048] introduces “…After contact with water or brine, the sealing assembly 805 will expand, swell to a second less compliant state or volume 819, and will then conform to the borehole wall 821 of the subterranean formation 815. In this manner, wellbore 813 is sealed”) for use in a wellbore (of at least 821), comprising: 
 (at least 805) comprise a metal (at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”) configured to expand in response to hydrolysis (at least paragraph [0047-0048] introduces “…After contact with water or brine, the sealing assembly 805 will expand, swell to a second less compliant state or volume 819, and will then conform to the borehole wall 821 of the subterranean formation 815. In this manner, wellbore 813 is sealed”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Roye to include the teachings of Robisson, by modifying the expandable member of the fishing tool taught by Bowersock in view of Roye to include for the downhole expandable member to comprise of metal taught by Robssion to at least allow for elastomer compositions that swell and stiffen but do not substantially degrade or disintegrate upon long term exposure to particular fluids (at least paragraph [0007]).

In regards to claim 2, Bowersock further discloses: wherein the mandrel is a tubular mandrel (as shown in at least figure 2) having the interior surface (of at least outermost tubular radially adjacent to at least 20, as shown in at least figure 2), (as shown in at least figure 2), such that the combined volume of the one or more expandable members is sufficient to expand radially to engage the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). 

In regards to claim 3, Bowersock further discloses: wherein the one or more expandable members is a single expandable sleeve (of at least 20) lining at least a portion of the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).

In regards to claim 5, Bowersock further discloses: wherein the one or more expandable members (at least 20) are positioned at least partially along the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).
	However, Bowersock in view of Robisson appear to be silent in regards to: wherein the one or more expandable members are two or more separate expandable sleeves positioned at least partially along the interior surface. 
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include for two or more separate expandable sleeves positioned at least partially along the interior surface to allow for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

In regards to claim 8, Bowersock further discloses: wherein the one or more expandable members (at least 20) positioned at least partially along the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).
	However, Bowersock in view of Robisson appear to be silent in regards to: wherein the one or more expandable members positioned at least partially along the interior surface are two expandable members axially positioned along the interior surface. 
	In the absence of a more explicit recitation of the structures or individual expandable members, different segments of the seals in the recited references may be taken as multiple sealing sections forming the whole seal. Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include for two expandable members axially positioned along the interior surface to allow for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

In regards to claim 9, Bowersock further discloses: wherein the one or more expandable members (at least 20) positioned at least partially along the interior surface are axially positioned along and substantially equally radially spaced about the interior surface (of at least the outermost tubular radially adjacent to at least 20, as shown in at least figure 2).
three or more expandable members axially positioned along and substantially equally radially spaced about the interior surface. 
	In the absence of a more explicit recitation of the structures or individual expandable members, different segments of the seals in the recited references may be taken as multiple sealing sections forming the whole seal. Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include for three or more expandable members axially positioned along and substantially equally radially spaced about the interior surface to allow for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

In regards to claim 10, Bowersock further discloses: the one or more expandable members (of at least 20) is configured to seal radially against the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). 
	However, Bowersock in view of Robisson appears to be silent in regards to: a seal positioned proximate the one or more expandable members, wherein the seal is configured to seal radially inward against the downhole tubular.
	Examiner notes that “the one or more expandable members” and “the seal” are interchangeable terminology in light of the instant application’s specification and the prior art(s) used herein. With that being said, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include for a seal 

In regards to claim 11, Bowersock discloses: the one or more expandable members, wherein the swellable seal member is configured to swell in response to contact with one or more downhole fluids to seal radially inward against the downhole tubular and radially against the mandrel (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). Robisson discloses: a swellable rubber seal member (at least paragraph [0001] introduces the use of a swellable rubber seal member therein).
	However, Bowersock in view of Roye and Robisson appears to be silent in regards to: wherein the seal is a swellable rubber seal member positionable proximate the one or more expandable members, wherein the swellable rubber seal member is configured to swell in response to contact with one or more downhole fluids to seal radially inward against the downhole tubular and radially outward against the mandrel
	Examiner notes that “the one or more expandable members” and “the seal” are interchangeable terminology in light of the instant application’s specification and the prior art(s) used herein. With that being said, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Roye and Robisson to include for the seal to be a swellable seal member positionable proximate the one or more expandable members to allow for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 

In regards to claim 12, Bowersock further discloses: wherein the mandrel has a tubular receiving end for receiving the downhole tubular (at least paragraph [0010] introduces “…As shown in the FIG. 2 the overshot 10 has an elongated tubular body 12 with a lower end opening 14 which accepts the fish”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) and a connector end (of at least 18) for connecting to a downhole conveyance (upper most connecting end as shown in at least figure 1; furthermore, at least paragraph [0009] introduces “…internal thread form 16 is preferably made of a hardened material so that rotation of the body 12 using a string (not shown) that is connected at the upper end 18 will result in cutting a similar thread form in the fish so that the body 12 can mechanically engage the fish for force transmission in the axial direction and in rotation”, as shown in at least figure 2).

In regards to claim 13, Bowersock further discloses: wherein the connector end is a first threaded connection for engaging with a second threaded connection on replacement production tubing (threaded connection of the uphole connector end, as shown in at least figure 1, is introduced for coupling another threaded connection of the tubular for at least conveyance purposes within the wellbore).

In regards to claim 14, Bowersock further discloses: wherein the one or more expandable members include one or more alignment ramps for directing the downhole tubular inside of the mandrel (alignment ramps of the expandable member 20, as shown in light of the cross-hatching within at least figure 2).

In regards to claim 15, Bowersock discloses: the one or more expandable members (at least 20, as shown in at least figure 2).
	However, Bowersock in view of Robisson appears to be silent in regards to: wherein the one or more expandable members have a length (L) of at least about 5.3 cm.
	Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, since the Applicant has not disclosed that the claimed design feature(s) solves any problem(s) or is for a particular reason, it appears that the claimed invention would perform equally well with the disclosed modifications.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include for the one or more expandable members have a length (L) of at least about 5.3 cm to allow for sealing zone(s) within the wellbore for at least purposes of subterranean fluid (e.g. oil, gas, water, etc.) recovery.

Claims 4 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein “Bowersock”) in view of Roye (US Patent 2,075,912; herein “Roye”) with the teachings of Robisson et al. (US .

In regards to claim 4, Bowersock discloses: the single expandable sleeve (of at least 20, shown in at least figure 2).
	However, Bowersock in view of Roye and Robisson appear to be silent in regards to: wherein the single expandable sleeve further includes one or more openings extending entirely through a wall thickness thereof for accepting one or more fasteners for fixing the single expandable sleeve to the interior surface.
	Though the teachings of Sims is directed towards a downhole injection tool for purposes of hydrocarbon recovery, it also teaches the use of certain unique expandable seal elements therein to help assist in wellbore operation(s), such as, but not limited to, downhole isolation (as shown in at least figures 3 & 9 of Sims). Sims discloses: wherein the single expandable sleeve (at least 24, 54) further includes one or more openings extending entirely through a wall thickness thereof for accepting one or more fasteners (at least 58) for fixing (i.e. indirectly coupling) the single expandable sleeve to the interior surface (as disclosed in at least column 6, lines 45-60 and figures 3 & 9).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Roye and Robisson to include for the teachings of Sims, by modifying the single expandable sleeve taught by Bowersock in view of Roye and Robisson to include for one or more openings extending entirely through a wall thickness thereof for accepting one or more fasteners for fixing (at least column 6, lines 45-60).

In regards to claim 6, Bowersock discloses: expandable sleeve along the interior surface (as shown in at least figure 1).
	However, Bowersock in view of Roye and Robisson appear to be silent in regards to: including a pair of retaining rings positioned adjacent at opposing ends of the two or more separate sleeves for fixing the two or more separate expandable sleeves along the interior surface.
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Roye and Robisson to include for two or more separate expandable sleeves positioned at least partially along the interior surface to allow for at least a more durable seal for purposes of retrieving the downhole tool(s) during fishing operation(s). 
	Furthermore, Bowersock in view of Roye and Robisson appear to be silent in regards to: including a pair of retaining rings positioned adjacent at opposing ends of the sleeve for fixing the expandable sleeve along the interior surface.
including a pair of retaining rings (at least 56) positioned adjacent at opposing ends of the sleeve (at least 24, 54) for fixing the expandable sleeve along the interior surface (as disclosed in at least column 6, lines 45-60 and figures 3 & 9).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Roye and Robisson to include for the teachings of Sims, by modifying two or more separate sleeves fixed along the interior surface taught by Bowersock in view of Roye and Robisson to include for a pair of retaining rings positioned adjacent at opposing ends of the sleeve(s) for fixing the expandable sleeve(s) along the interior surface taught by Sims to at least allow for protecting the sealing element about the downhole tool (at least column 6, lines 45-60).

In regards to claim 7, Sims further discloses: wherein the pair of retaining rings does not comprise the metal configured to expand in response to hydrolysis (Examiner notes that since the teachings of Sim fail to mention for the retaining rings to comprise of material configured to expand in response to hydrolysis, it would allow for the limitation to be met).
	
Claims 17, 20, 22-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein et al. (US Publication 2012/0175134 A1; herein “Robisson”).

In regards to claim 17, Bowersock discloses: A well system (as disclosed in at least abstract and shown in at least figure 2), comprising: 
	a wellbore positioned within a subterranean formation (at least paragraphs [0001, 0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”); 
	a downhole conveyance (at least 18) located within the wellbore (Examiner notes that at least paragraphs [0001, 0006 and 0011] introduces the use of the tool, as shown in at least figure 2, to be used within the wellbore), the downhole conveyance having an expandable fishing tool (at least 10) coupled to a downhole end thereof (as shown in at least figure 2; at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”), the expandable metal fishing tool including: 
(outermost tubular radially adjacent to at least 20, as shown in at least figure 2); 
	one or more expandable members (at least 20) positioned at least partially along an interior surface or an exterior surface of the mandrel (at least figure 2 shows the elements positioned partially along the interior surface of the mandrel; at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”); and 
	wherein the one or more expandable members configured to expand in response to hydrolysis (at least abstract, paragraphs [0006 & 0011} and claim 6 introduces “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”); and 
	a downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) located within the wellbore, the one or more expandable members having expanded radially to engage the downhole tubular in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).
	However, Bowersock appears to be silent in regards to: the downhole conveyance having an expandable metal tool coupled to a downhole end thereof;
	wherein the one or more expandable members comprise a metal configured to expand in response to hydrolysis.
	It should be noted that Bowersock introduces for the expandable downhole tool disclosed therein to be made of a tangible material to withstand temperatures, pressures within the wellbore environment. 
	Nonetheless, Robisson discloses: the downhole conveyance (at least 803) having an expandable metal tool (at least 801; at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”; at least paragraph [0047-0048] introduces “…After contact with water or brine, the sealing assembly 805 will expand, swell to a second less compliant state or volume 819, and will then conform to the borehole wall 821 of the subterranean formation 815. In this manner, wellbore 813 is sealed”);
	wherein the one or more expandable members (at least 805) comprise a metal (at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”) configured to expand in response to hydrolysis (at least paragraph [0047-0048] introduces “…After contact with water or brine, the sealing assembly 805 will expand, swell to a second less compliant state or volume 819, and will then conform to the borehole wall 821 of the subterranean formation 815. In this manner, wellbore 813 is sealed”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock to include the teachings of Robisson, by modifying the expandable member of the fishing tool taught by Bowersock to include for the downhole expandable member to comprise of metal taught by Robssion to at least allow for elastomer compositions that swell and stiffen but do not substantially degrade or disintegrate upon long term exposure to particular fluids (at least paragraph [0007]).

In regards to claim 20, Bowersock further discloses: wherein the mandrel is a tubular mandrel (as shown in at least figure 2) having the interior surface (of at least outermost tubular radially adjacent to at least 20, as shown in at least figure 2), and further wherein the one or more expandable members are positioned at least partially along the interior surface (as shown in at least figure 2), such that the combined volume of the one or more expandable members is sufficient to expand radially inwardly to engage the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).

In regards to claim 22, Bowersock discloses: A method for setting an expandable fishing tool (at least 10; at least abstract & paragraphs [0001, 0009-0011] introduces a method for setting an expandable fishing tool, as shown in at least figure 2), comprising: 
(at least 18) within a wellbore of a subterranean formation (at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”), the downhole conveyance having an pre-expansion expandable fishing tool coupled to a downhole end thereof (as shown in at least figure 2; at least paragraphs [0006 and 0011] introduces “…The use of spears or overshots with the articulated seal feature is contemplated. If a swelling design is used it can respond to water or hydrocarbons that are found at the subterranean location”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling”; the pre-expansion state of the fishing tool is the state of the tool prior to the swelling of the expandable member therein), the expandable metal fishing tool including: 
	a mandrel (outermost tubular radially adjacent to at least 20, as shown in at least figure 2) having a receiving end (downhole end of at least 20) and a connector end (uphole end of at least 20); 
	one or more expandable members (at least 20) positioned at least partially along an interior surface or an exterior surface of the mandrel (at least figure 2 shows the elements positioned partially along the interior surface of the mandrel; at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”); and 
	wherein the one or more expandable members configured to expand in response to hydrolysis (at least abstract, paragraphs [0006 & 0011} and claim 6 introduces “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”); 
	positioning the receiving end of the mandrel and the one or more expandable members of the pre-expansion expandable metal fishing tool around a downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”) or within an opening of the downhole tubular (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”); and 
(at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”).
	However, Bowersock appears to be silent in regards to: A method for setting an expandable metal tool;
	wherein the one or more expandable members comprise a metal configured to expand in response to hydrolysis.
	It should be noted that Bowersock introduces for the expandable downhole tool disclosed therein to be made of a tangible material to withstand temperatures, pressures within the wellbore environment. 
	Nonetheless, Robisson discloses: A method for setting an expandable metal tool (at least 801; at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”; at least paragraph [0047-0048] introduces “…After contact with water or brine, the sealing assembly 805 will expand, swell to a second less compliant state or volume 819, and will then conform to the borehole wall 821 of the subterranean formation 815. In this manner, wellbore 813 is sealed”);
	wherein the one or more expandable members (at least 805) comprise a metal (at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”) configured to expand in response to hydrolysis (at least paragraph [0047-0048] introduces “…After contact with water or brine, the sealing assembly 805 will expand, swell to a second less compliant state or volume 819, and will then conform to the borehole wall 821 of the subterranean formation 815. In this manner, wellbore 813 is sealed”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock to include the teachings of Robisson, by (at least paragraph [0007]).

In regards to claim 23, Robisson further discloses: wherein the metal is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis (at least paragraphs [0029 and 0036] introduces “Downhole swellable fixtures may comprise in non-limiting examples an elastomeric material filled with a setting or reactive filler such as cement clinker (silicates, aluminates and ferrites) and may further comprise oxides such as magnesium oxide and calcium oxide”).

In regards to claim 25, Robisson further discloses: wherein the metal is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re (at least paragraphs [0029 and 0036] introduces “Downhole swellable fixtures may comprise in non-limiting examples an elastomeric material filled with a setting or reactive filler such as cement clinker (silicates, aluminates and ferrites) and may further comprise oxides such as magnesium oxide and calcium oxide”).

In regards to claim 26, Bowersock further discloses: wherein the mandrel is a tubular mandrel having the interior surface (outermost tubular radially adjacent to at least 20, as shown in at least figure 2, which comprises of an interior surface), and further wherein the one or more expandable members (at least 20) are positioned at least partially along the interior surface (as shown in at least figure 2), and further wherein positioning the receiving end includes positioning the receiving end around the downhole tubular (of the fish body; at least paragraph [0002] introduces “During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”; at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”), and wherein subjecting the pre-expandable fishing tool includes subjecting the pre-expansion expandable fishing tool positioned around the downhole tubular to the wellbore fluid, the one or more expandable members radially inwardly expanding to engage the downhole tubular in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). Robisson further discloses: downhole metal tool (at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”).

Claims 18-19, 21, & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein “Bowersock”) in view of Robisson et al. (US Publication 2012/0175134 A1; herein “Robisson”) with the teachings of Roye (US Patent 2,075,912; herein “Roye”).

In regards to claim 18, Bowersock discloses: wherein the downhole conveyance is replacement production tubing (Examiner notes that at least 18 has the capability of being a replacement production tubing as it can allow for production fluid to flow therein).
	However, Bowersock in view of Robisson appear to be silent in regards to: the downhole tubular is cut production tubing.
	It should be noted that Bowersock teaches that “…a tubular string can get stuck and needs to be worked free” (at least paragraph [0002]), but explicitly fails to teach is cut production tubing (at least column 1, lines 39-43 introduces “the casing is a section of pipe 2, which is intended to illustrate a broken section of pipe which is to be removed from the well by means of a fishing tool”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include the teachings of Roye, by modifying the downhole fishing member taught by Bowersock in view of Robisson to include for the downhole member to be a cut production tubing taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

In regards to claim 19, Bowersock discloses: the expandable fishing tool is an expandable plug (at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”; Examiner notes that in light of the sealing nature of the interior of the tool, the expansion of the expandable members allows it to be a plug). Robisson discloses: the downhole tool to comprise of metal (at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”). 	
	However, Bowersock in view of Robisson appear to be silent in regards to: the downhole tubular is cut production tubing.
	It should be noted that Bowersock teaches that “…a tubular string can get stuck and needs to be worked free” (at least paragraph [0002]), but explicitly fails to teach for the downhole tubular to be a cut production tubing. Nonetheless, Roye discloses: the downhole tubular is cut production tubing (at least column 1, lines 39-43 introduces “the casing is a section of pipe 2, which is intended to illustrate a broken section of pipe which is to be removed from the well by means of a fishing tool”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include the teachings of Roye, by modifying the downhole fishing member taught by Bowersock in view of Robisson to include for the downhole member to be a cut production tubing taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

In regards to claim 21, Bowersock discloses: the one or more expandable members, such that the combined volume of the one or more expandable members is sufficient to expand radially to engage the downhole tubular (at least paragraph [0010] introduces “The use of a swellable material allows a given size of seal 20 to swell to a sealing position at 20' and span a variable gap depending on the fish configuration while still allowing a sealing conduct so that pressure down the housing 12 from end 18 can be communicated to the fish to either operate a pressure actuated assembly on the fish with the hope of an assist in dislodging it or to allow circulation or reverse circulation through the fish and the body 12 again with the intent of breaking the fish loose so that it can be retrieved”).
	However, Bowersock in view of Robisson appear to be silent in regards to: wherein the one or more expandable members are positioned at least partially along the exterior surface, such that the combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in the downhole tubular.
	Nonetheless, Roye discloses: wherein the one or more expandable members (at least 14) are positioned at least partially along the exterior surface (of at least 4; as shown in at least figure 2 in light of the cross hatching), such that the combined volume of the one or more expandable members is sufficient to expand radially outwardly to engage an opening in the downhole tubular (at least 2; at least column 2, line 20- column 3, line 21 introduces expanding at least 14 radially outwardly to engage an opening in the downhole tubular, in light of the fluid introduced through 23 therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock in view of Robisson to include the (column 1, lines 6-16).

In regards to claim 27, Bowersock discloses: wherein the one or more expandable members are positioned at least partially along the surface (positioned along the interior surface, as shown in at least figure 2), and the one or more expandable members radially expanding to engage the downhole tubular in response to the hydrolysis (at least paragraph [0010-0011] introduces “…Dashed lines 20' are intended to show the set position of the seal assembly 20 which has it moving radially to an engaged relation with the fish body that has advanced into the opening 14 and up to internal shoulder 24. The seal assembly 20, 20' is the distinguishing feature of the present invention as compared to the known design in FIG. 1”; “…The seal 20 can be a swelling material that is responsive to well fluids that are either present in the wellbore or thereafter added to the wellbore to initiate the swelling. The material can responsive to hydrocarbons or water”; furthermore, at least paragraph [0002] introduces “…During the conduct of operations in a borehole a tool or a tubular string can get stuck and needs to be worked free”). Robisson discloses the downhole metal tool (at least paragraph [0035] and claims 1, 16-17 introduces “…A reactive filler material selected from the group consisting of a cement, cementitious material, metal oxide, and mixtures thereof react and swell upon contact with water and stiffen the composite at the same time. In non-limiting examples the metal oxide is magnesium oxide, calcium oxide, manganese oxide, nickel oxide, copper oxide, berillium oxide and mixtures thereof”).
	However, Bowersock in view of Robisson appear to be silent in regards to: wherein the one or more expandable members are positioned at least partially along the exterior surface, and further wherein positioning the receiving end includes positioning the receiving end within the opening in the downhole tubular, and wherein subjecting the pre-expandable fishing tool includes subjecting the pre-expansion expandable fishing tool positioned within the opening of the downhole tubular to the wellbore fluid, the one or more expandable members radially outwardly expanding to engage the downhole tubular.
	Though the primary context of Bowersock presents as an overshot-type fishing tool, it also teaches that spear-type fishing tools are known (at least abstract and paragraph [0015] of Bowersock introduces “While an overshot is a preferred embodiment a spear that grabs a fishing groove can also be adapted to use the articulated seal whether swelling or otherwise initiated so that some fluid pressure can be delivered into the fish even if a spear that grabs with abutting collet fingers is used and some leakage among the fingers is encountered”). 
	Nonetheless, Roye discloses: wherein the one or more expandable members (at least 14) are positioned at least partially along the exterior surface (exterior surface of the mandrel at least 4; as shown in at least figure 2 in light of the cross hatching), and further wherein positioning the receiving end (downhole end) includes positioning the receiving end within the opening in the downhole tubular (as shown in at least figure 1 where the fishing tool is placed within the downhole tubular at least 2), and wherein subjecting the pre-expandable fishing tool includes subjecting the pre-expansion expandable fishing tool positioned within the opening of the downhole tubular (at least 2) to the wellbore fluid, the one or more expandable members radially outwardly expanding to engage the downhole tubular (at least 2; at least column 2, line 20- column 3, line 21 introduces expanding at least 14 radially outwardly to engage an opening in the downhole tubular, in light of the fluid introduced through 23 therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock to include the teachings of Roye, by modifying the expandable fishing tool taught by Bowersock to include for the expandable members of the fishing tool to radially expand outwardly within the opening of the downhole tubular taught by Roye to remove tubular(s) from the wellbore (column 1, lines 6-16).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowersock et al. (US Publication 2012/0168147 A1; herein “Bowersock”) in view of Robisson et al. (US Publication 2012/0175134 A1; herein “Robisson”) with the teachings of Robisson et al. (US Publication 2013/0292117 A1; hereinafter “Robisson”).

In regards to claim 24, Bowersock and Robisson (‘134) discloses the hydrolysis.

	Nonetheless, Robisson (‘117) discloses for using magnesium hydroxide within the downhole swellable element (as shown in figures 3 and disclosed in paragraph [0025]). The instant application’s specification (specifically paragraph [0021]) states that magnesium hydroxide is also known as Brucite. 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bowersock and Robisson (‘134) to include the teachings of Robisson (‘117), by modifying the material of the expansion element(s) in light of hydrolysis taught by Bowersock and Robisson (‘134) to include for Brucite taught by Robisson (‘117) to allow for conducting wellbore operations for oil and gas production purposes (paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676